[Cite as State v. Zupancic, 2013-Ohio-3072.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                           C.A. No.   12CA0065

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
KRISTIN N. ZUPANCIC                                     WAYNE COUNTY MUNICIPAL COURT
                                                        COUNTY OF WAYNE, OHIO
        Appellant                                       CASE No.   TRC-12-08-08311

                                 DECISION AND JOURNAL ENTRY

Dated: July 15, 2013



        WHITMORE, Judge.

        {¶1}     Appellant, Kristin Zupancic, appeals her convictions in the Wayne County

Municipal Court. This Court affirms.

                                                    I

        {¶2}     Kristin Zupancic pleaded guilty to operating a vehicle with a prohibited blood

alcohol concentration and driving while under suspension. Noting that Zupancic had been

convicted of three drunk driving offenses within six years, the trial court sentenced her to

community control for each conviction, imposed fines of $1,500 and $250, respectively, and

suspended her driver’s license for ten years. Zupancic appealed, raising one assignment of error.

                                                   II

                                           Assignment of Error

        APPELLANT WAS DEPRIVED OF EFFECTIVE ASSISTANCE                                OF
        COUNSEL AND THAT WAS PREJUDICIAL TO HER RIGHTS[.]
                                                2


       {¶3}    In her only assignment of error, Zupancic has argued that her trial counsel was

ineffective because he did not file a motion to suppress, inadequately prepared to argue about

mitigation during sentencing, and ineffectively advised her during plea negotiations.

       {¶4}    In order to demonstrate ineffective assistance of counsel, a defendant most show

(1) deficiency in the performance of counsel “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment,” and (2) that the errors made by

counsel were “so serious as to deprive the defendant of a fair trial[.]” Strickland v. Washington,

466 U.S. 668, 687 (1984). A defendant must demonstrate prejudice by showing that, but for

counsel’s errors, there is a reasonable possibility that the outcome of the trial would have been

different. Id. at 694. When affidavits or other proof outside the record are necessary to support

an ineffective assistance claim, however, it is not appropriate for consideration on direct appeal.

State v. Madrigal, 87 Ohio St.3d 378, 390-391 (2000). “[A] claim of ineffective assistance of

counsel on direct appeal cannot be premised on decisions of trial counsel that are not reflected in

the record of proceedings * * * [and] [s]peculation regarding the prejudicial effects of counsel’s

performance will not establish ineffective assistance of counsel.” State v. Leyland, 9th Dist.

Summit Nos. 23833 & 23900, 2008-Ohio-777, ¶ 7, citing State v. Sweeten, 9th Dist. Lorain No.

07CA009106, 2007-Ohio-6547, ¶ 10-12 and State v. Downing, 9th Dist. Summit No. 22012,

2004-Ohio-5952, ¶ 27.

       {¶5}    Each of Zupancic’s arguments regarding ineffective assistance of counsel would

require this Court to act in a way that is “purely speculative” and would require resort to

evidence outside the record on appeal. Madrigal at 390. Indeed, Zupancic attached an affidavit

to her appellate brief for this purpose. Ordinarily, such arguments could be raised in a petition

for postconviction relief, which permits the petitioner to establish a complete record related to
                                                 3


the alleged ineffective assistance of counsel. See State v. Davis, 9th Dist. Summit No. 25680,

2012-Ohio-788, ¶ 10. Because Zupancic’s conviction arises from municipal court proceedings,

however, postconviction relief is not available to her. See State v. Cowan, 101 Ohio St.3d 372,

2004-Ohio-1583, syllabus and ¶ 19. See also State v. Leyda, 9th Dist. No. 12CA0030, 2013-

Ohio-2495, ¶ 25-26 (Belfance, J., concurring). Nonetheless, because her arguments rely on

evidence outside the record, they are inappropriate for consideration on direct appeal, and her

assignment of error must be overruled on that basis. See Madrigal at 391; Leyland at ¶ 7.

       {¶6}    Zupancic’s assignment of error is overruled.

                                                III

       {¶7}    Zupancic’s assignment of error is overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         4


      Costs taxed to Appellant.




                                             BETH WHITMORE
                                             FOR THE COURT



HENSAL, J.
CONCURS.

BELFANCE, P. J.
CONCURS IN JUDGMENT ONLY.


APPEARANCES:

CONRAD G. OLSON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.